PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

THOMAS AX. BRODZIAK,
Plaintiff-Appellant,

v.
                                                                     No. 97-1390
MARVIN RUNYON, Postmaster
General,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Daniel E. Klein, Jr., Chief Magistrate Judge.
(CA-94-2001-JFM)

Argued: April 6, 1998

Decided: May 26, 1998

Before WILKINS and LUTTIG, Circuit Judges, and
G. ROSS ANDERSON, JR., United States District Judge
for the District of South Carolina,
sitting by designation.

_________________________________________________________________

Vacated and remanded by published opinion. Judge Wilkins wrote the
opinion, in which Judge Luttig and Judge Anderson joined.

_________________________________________________________________

COUNSEL

ARGUED: James Joseph Nolan, Jr., PIERSON, PIERSON &
NOLAN, Baltimore, Maryland, for Appellant. William Warren
Hamel, Assistant United States Attorney, Baltimore, Maryland, for
Appellee. ON BRIEF: Lynne A. Battaglia, United States Attorney,
Baltimore, Maryland, for Appellee.

_________________________________________________________________

OPINION

WILKINS, Circuit Judge:

Thomas Ax. Brodziak appeals a magistrate judge's 1 order awarding
Brodziak attorneys' fees and costs pursuant to 42 U.S.C.A.
§ 2000e-5(k) (West 1994), contending that the magistrate judge erred
in basing the amount of the award on a purely mathematical compari-
son between the number of claims pressed and the number prevailed
upon. For the reasons that follow, we vacate the award of fees and
costs and remand for further proceedings consistent with this opinion.

I.

Brodziak has been employed by the United States Postal Service
(USPS) since 1987. He filed this action in 1994, alleging that he had
been denied training and overtime opportunities on the basis of his
race and in retaliation for previous complaints of racial discrimina-
tion. Brodziak's claims were based primarily on the actions of Aaron
Bazemore, who was Brodziak's supervisor from January to June
1993; however, Brodziak also maintained that he had been denied
training by Walter Johnson and overtime by Cordis Stanfield. The
case was submitted to a jury only on Brodziak's claim that Bazemore
had denied him training for discriminatory reasons, retaliatory rea-
sons, or both.2 The jury found that Bazemore had discriminatorily
denied training to Brodziak and awarded $50,000 in damages. The
_________________________________________________________________
1 All proceedings in this action were conducted by a magistrate judge
pursuant to the consent of the parties. See 28 U.S.C.A. § 636(c) (West
1993 & Supp. 1998).
2 The magistrate judge granted summary judgment to the USPS on
Brodziak's claims that he was denied overtime; at the close of Brod-
ziak's case at trial, the judge limited the time period of the claims to Jan-
uary through June 1993, effectively eliminating Brodziak's assertion that
Johnson denied him training.

                    2
magistrate judge subsequently awarded back pay in the amount of
$5,630.12, plus prejudgment interest.

Following the verdict, Brodziak moved for an award of attorneys'
fees and costs. Concluding that Brodziak had succeeded on 40 percent
of his claims "at best," the magistrate judge reduced the requested
attorneys' fees and costs by 60 percent.3 J.A. 126. Brodziak now
appeals.

II.

A court may award, in its discretion, reasonable attorneys' fees and
costs to a prevailing plaintiff in an employment discrimination action.
See 42 U.S.C.A. § 2000e-5(k). We review the amount of an award of
attorneys' fees and costs only for an abuse of discretion. See Colonial
Williamsburg Found. v. Kittinger Co., 38 F.3d 133, 138 (4th Cir.
1994). Reversal for abuse of discretion is reserved for those instances
in which the court is "clearly wrong"; an award within the discretion
of the court should be affirmed "even though we might have exercised
that discretion quite differently." Johnson v. Hugo's Skateway, 974
F.2d 1408, 1418 (4th Cir. 1992) (en banc) (internal quotation marks
omitted). However, a "court by definition abuses its discretion when
it makes an error of law." Koon v. United States, 116 S. Ct. 2035,
2047 (1996); see Daly v. Hill, 790 F.2d 1071, 1085 (4th Cir. 1986).

In calculating an award of attorneys' fees, a court usually should
"determine[ ] a `lodestar' figure by multiplying the number of reason-
able hours expended times a reasonable rate." Daly, 790 F.2d at 1077.
In deciding what constitutes a "reasonable" number of hours and rate,
the district court generally is guided by the following particular fac-
tors:

          "(1) the time and labor expended; (2) the novelty and diffi-
          culty of the questions raised; (3) the skill required to prop-
          erly perform the legal services rendered; (4) the attorney's
          opportunity costs in pressing the instant litigation; (5) the
_________________________________________________________________
3 The magistrate judge then added ten percent to the reduced figure to
account for Brodziak's significant success on the claim for discrimina-
tory denial of training. The parties do not challenge this increase.

                    3
          customary fee for like work; (6) the attorney's expectations
          at the outset of the litigation; (7) the time limitations
          imposed by the client or circumstances; (8) the amount in
          controversy and the results obtained; (9) the experience,
          reputation and ability of the attorney; (10) the undesirability
          of the case within the legal community in which the suit
          arose; (11) the nature and length of the professional rela-
          tionship between attorney and client; and (12) attorneys'
          fees awards in similar cases."

EEOC v. Service News Co., 898 F.2d 958, 965 (4th Cir. 1990) (quot-
ing Barber v. Kimbrell's, Inc., 577 F.2d 216, 226 n.28 (4th Cir.
1978)).

As the Supreme Court has recognized, "the most critical factor" in
calculating a reasonable fee award "is the degree of success
obtained"; when "a plaintiff has achieved only partial or limited suc-
cess, the product of hours reasonably expended on the litigation as a
whole times a reasonable hourly rate may be an excessive amount."
Hensley v. Eckerhart, 461 U.S. 424, 436 (1983); see Farrar v. Hobby,
506 U.S. 103, 114-15 (1992). However, the Hensley Court explicitly
rejected the notion that a court may calculate an award of attorneys'
fees by means of a purely mathematical comparison between the
number of claims pressed and the number prevailed upon, observing
that "[s]uch a ratio provides little aid in determining what is a reason-
able fee in light of all the relevant factors." Hensley, 461 U.S. at 435
n.11. Rather, the appropriate inquiry concerns whether the claims on
which the plaintiff prevailed are related to those on which he did not.
When successful claims are unrelated to unsuccessful claims, it is not
appropriate to award fees for the latter. See id. at 435. When, how-
ever, all claims "involve a common core of facts ... [m]uch of coun-
sel's time will be devoted generally to the litigation as a whole,
making it difficult to divide the hours expended on a claim-by-claim
basis." Id.; see Johnson, 974 F.2d at 1419 (remanding for reconsidera-
tion of a fee award when the district court may have reduced the
award to account for the fact that the plaintiff prevailed on only one
of three claims, when all of the claims arose from the same operative
facts and the plaintiff achieved a sizeable verdict); see also Hensley,
461 U.S. at 435 (explaining that "[l]itigants in good faith may raise
alternative legal grounds for a desired outcome, and the court's rejec-

                    4
tion of or failure to reach certain grounds is not a sufficient reason for
reducing a fee.").

Here, the magistrate judge awarded only 40 percent of the
requested fees and costs based on a determination that Brodziak pre-
vailed on only 40 percent of his claims. This reasoning contravenes
the principle set forth in Hensley that awards of fees and costs should
not be based simply on the ratio of claims raised to claims prevailed
upon. Accordingly, we vacate the award of attorneys' fees and costs.
On remand, the magistrate judge should consider the relationship
between various claims raised by Brodziak and the degree of overall
success obtained in determining an appropriate award of fees and costs.4
See Hensley, 461 U.S. at 434-35.

III.

For the reasons set forth above, we vacate the award of attorneys'
fees and costs and remand for further proceedings consistent with this
opinion.

VACATED AND REMANDED
_________________________________________________________________
4 We of course intimate no view regarding the appropriate amount of
fees and costs to be awarded. We note, however, that the magistrate
judge failed to rule on Brodziak's request for paralegal and law clerk fees
and should do so on remand.

                     5